Citation Nr: 0405801	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  95-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to February 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1995 by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On July 17, 1997, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge in 
Washington, DC.  A transcript of that hearing is of record.

In November 1997, the Board remanded this case to the RO for 
further development of the evidence.  In July 2003, the Board 
remanded the case for procedural reasons.  The case was most 
recently returned to the Board in February 2004.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran when further action is required on his part.


REMAND

Applicable regulations provide that a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person.  See 38 C.F.R. § 20.700(a) (2003).  In a statement 
received at the RO in December 2003, the veteran indicated 
that he wants a hearing before the Board at a local VA 
office.  As he has a right to such a hearing, this case will 
be remanded so that such hearing may be scheduled.

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO (travel board hearing).

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to afford the veteran due process of law 
and his right to a hearing before the Board.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


